Citation Nr: 1731310	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Eligibility for apportionment of the Veteran's disability compensation benefits, to include an amount in excess of $150.00 per month for the period from January 1, 2009, to January 31, 2010.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to March 1972, to include service in Vietnam from September 1970 to September 1971.  He died in September 2012.  The appellant is a former spouse.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  At the time of that decision, the appellant was married to, but separated from, the Veteran.  The RO granted the appellant an apportionment of the Veteran's disability compensation benefits in the amount of $150.00 per month, effective January 1, 2009.  The appellant appealed, seeking an apportionment in excess of that awarded.

While the appellant's appeal was pending, the Veteran and the appellant divorced, effective January 29, 2010.  In November 2010, the RO notified the Veteran and the appellant that it had discontinued the appellant's apportionment, effective the date of the divorce, with payments retroactively terminated as of February 1, 2010.

This case was previously before the Board in February 2016.  It was remanded to the agency of original jurisdiction (AOJ) to provide the appellant with copies of correspondence that VA had sent to her at an incorrect address and had been returned by the U.S. Postal Service.  After taking the requested corrective action, the AOJ returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that an apportionment claimant becomes ineligible for apportionment at the time of the Veteran's death.  See Marrero v. Gober, 14 Vet. App. 80, 82 (2000) (per curiam).  At the same time, the Court has left open the possibility that retroactive payment might be made pursuant to a claim for apportionment in an appropriate case.  Id. (Steinberg, J., concurring).

In response to materials the AOJ provided to the appellant in March 2016, sent pursuant to the Board's February 2016 remand, the appellant submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) wherein she indicated that wanted to have a BVA hearing at the RO (i.e., a Travel Board hearing) in connection with the current appeal.  She is entitled to the hearing.  38 C.F.R. § 20.700(a).  The request is granted.

For the reasons stated, this case is REMANDED for the following actions:

Schedule the appellant for a Travel Board hearing at the RO.  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice should be associated with the record.  After the hearing has been held, or if the appellant withdraws the request for hearing or fails to report, the case should returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

